PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HEXTALL et al.
Application No. 16/076,267
Filed: 7 Aug 2018
For: HUMAN ANTIBODIES AND BINDING FRAGMENTS THEREOF TO TENASCIN
:
:
:
:	DECISION ON PETITION
:
:
:


This is in response to the PETITION UNDER 37 C.F.R. 1.46(b)(2) and 37 C.F.R. 1.46(c)(2), filed December 3, 2021, which requests the Office change the applicant to Sterling IP Limited and the PETITION UNDER 37 C.F.R. 1.182, filed December 7, 2021, requesting the Office consider the December 3, 2021 PETITION UNDER 37 C.F.R. 1.46(b)(2) and 37 C.F.R. 1.46(c)(2) on an expedited basis.

The petition under 37 CFR 1.182 is GRANTED. 
 
The petition under 37 CFR 1.46(b)(2) and 1.46(c)(2) is DISMISSED.

A review of the application file history reveals that on August 7, 2018, an Application Data Sheet (ADS) was filed, listing Nascient Limited (“Nascient”) as the applicant with the assignee box checked. The assignee field on the ADS was left blank. Three inventors were listed on the August 7, 2018 ADS – Patrick Hextall, Kim Suzanne Midwood, and Eric Culbert. 

Patrick Hextall and Eric Culbert have executed assignments giving their rights in the invention to Nascient Limited. These documents were filed with a statement under 3.73(c) in this application on December 3, 2021. Nascient has assigned its rights to Sterling IP Limited (“Sterling”) (Reel/Frame 055800/0544). Ms. Midwood has refused to execute an assignment of her rights or an inventor’s declaration. Bernadette Angelina Hambleton has provded a Memorandum/Declaration that states Sterling has sufficient proprietary interest in the application to be named as applicant and to sign a substitute statement for Ms. Midwood. Ms. Hambleton is a Managing Director of Sterling and a registered European Patent Attorney and Chartered UK Patent Attorney. She states Ms. Midwood, an Executive Director of Nascient, would be considered an employee of Nascient, and under S39 of the UK Patent Act, would have a special responsibility to further interests of Nascient and an invention made by Ms. Midwood in the course of normal duties would belong to Nascient.



37 CFR 1.46(b) states, in pertinent part:

(b) If an application under 35 U.S.C. 111 is made by a person other than the inventor under paragraph (a) of this section, the application must contain an application data sheet under § 1.76 specifying in the applicant information section (§ 1.76(b)(7)) the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter….

(1) If the applicant is the assignee or a person to whom the inventor is under an obligation to assign the invention, documentary evidence of ownership ( e.g., assignment for an assignee, employment agreement for a person to whom the inventor is under an obligation to assign the invention) should be recorded as provided for in part 3 of this chapter no later than the date the issue fee is paid in the application. 


(2) If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including:

(i)    The fee set forth in § 1.17(g);

(ii)    A showing that such person has sufficient proprietary interest in the matter; and

(iii)    A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.

Office guidance on establishing a proprietary interest is as follows:

A discussion of the evidence necessary for a showing that a person has sufficient proprietary interest in the matter is set forth in MPEP § 409.03(f).

See Changes To Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776 (August 14, 2012).

The Manual of Patent Examining Procedure (MPEP), Ninth Edition (March 2014), directs a reader of MPEP § 409.03(f) to MPEP § 409.05 for guidance on establishing a proprietary interest in applications filed on or after September 16, 2012. MPEP § 409.05 states, in pertinent part:

A proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a proprietary interest should be made of record.

Petitioner is reminded that if the applicant is a person to whom the inventor is under an obligation to assign, no petition under 37 CFR 1.46(b) is required. In this regard 37 CFR 1.46(a)(1) states if the applicant is the assignee or a person to whom the inventor is under an obligation to assign the invention, documentary evidence of ownership (e.g., assignment for an assignee, employment agreement for a person to whom the inventor is under an obligation to assign the invention) should be recorded as provided for in part 3 of this chapter no later than the date the issue fee is paid in the application.

While the petition includes a legal memorandum signed by an attorney at law familiar with the law of the jurisdiction involved, the legal memorandum does not state that a court of competent jurisdiction would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant.

Nascient’s rights with respect to Ms. Midwood’s contribution to the invention must be established before Sterling can be properly named full applicant.

If Nascient is an obligated assignee, petitioner should respond in accordance with 37 CFR 1.46(b)(1) and file a renewed petition under 1.46(c)(2). If Nascient is not an obligated assignee or an assignee as set forth in 37 CFR 1.46(b)(1), a renewed petition under 37 CFR 1.46(b) and 37 CFR 1.46(c)(2) should be filed within TWO (2) MONTHS accompanied by a legal memorandum as set forth above. This time period is not extendable. 37 CFR 1.181(f).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Telephone inquiries should be directed to the undersigned at (571) 272-3230.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)